PER CURIAM
Granted in part. That portion of the trial court’s order permitting Carl Hane-mann to be deposed is amended to provide that Mr. Hanemann may only be questioned on those actions undertaken as a corporate officer of relator, not any actions undertaken in his capacity as relator’s corporate counsel. With respect to the production of documents, the writ is denied. Pursuant to the trial court’s direction, relator may withhold any documents it believes are privileged and request an in camera inspection of these documents pri- or to production.